[image675.jpg]

14 January 2009

Uranium Energy Corp.
9801 Anderson Mill Road, Suite 230
Austin, Texas, U.S.A., 78750


Dear Sir;

PROPOSED OPTION AND JOINT VENTURE TERMS

We refer to the recent discussions between representatives of Uran Limited
("Uran") and representatives of Uranium Energy Corporation ("UEC") regarding an
option to earn-in agreement and subsequent formation of a joint venture between
Uran (or one of its wholly-owned subsidiaries) and UEC (each a "Party" or in
combination the "Parties") to explore, develop and, if warranted, mine on the
tenements comprising the project known as the Grants Ridge Project located in
New Mexico, United States of America (the "Project") and more particularly
described in Schedule 1 (and any replacement or successor tenements)
(collectively, the "Tenements").

The purpose of this letter is to record the intent and agreement of the Parties
in respect of an option to earn-in and proposed joint venture between the
Parties in relation to exploring, developing and, if warranted, mining the
Tenements (the "Agreement"). This Agreement is intended to be binding, subject
to clauses 1.1 and 1.3 below, on the Parties as and from the date this Agreement
is signed by both Parties (herein the "Execution Date").

The Parties acknowledge and agree that certain of Uran's rights and obligations
under this Agreement may be performed by a wholly-owned subsidiary of Uran to be
incorporated in the United States of America; with UEC to be informed of any
such subsidiary promptly upon its formation and with any such subsidiary, upon
such notice to UEC, to be bound by the terms and conditions of this Agreement as
if it was a Party to this Agreement in place of Uran.

1.            CONDITIONS PRECEDENT

1.1          

This Agreement is subject to and conditional upon Uran confirming in writing to
UEC that Uran is satisfied (in its sole and absolute discretion) with the
results of its due diligence investigations in relation to the Tenements
including, but not limited to, the status of the commitments of claims and
reservations in respect of the Tenements (collectively, the "Accepted Due
Diligence").



1.2          

The condition in clause 1.1 is inserted in this Agreement for the exclusive
benefit of Uran and may only be waived by Uran in its sole and absolute
discretion.



[image673.jpg]



ABN 93 107 316 683 6/680 Murray Street, West Perth WA 6005 Australia PO Box
1040, West Perth WA 6872 Australia
Phone: +61 8 9321 3445 Fax: +61 8 9321 3449 Email: info@uranlimited.com.au
www.uranlimited.com.au



[image674.jpg]





--------------------------------------------------------------------------------





1.3          

Except for clauses 6(d) and (e), which survive termination of this Agreement, if
the Accepted Due Diligence condition set out in clause 1.1 is not satisfied or
waived in accordance with the terms of this Agreement on or before 15 February
2009 (or any later date agreed in writing by the Parties), this Agreement shall
be deemed to be at an end and of no force or effect with neither of the Parties
being subject to any of the obligations contained in this Agreement and with
neither Party claiming any rights at law or equity against the other Party.



1.4          

The Parties shall use their best efforts to execute and do all such acts and
things as are necessary or desirable to ensure that the Accepted Due Diligence
condition set out in clause 1.1 is fulfilled as expeditiously as possible and,
in particular, UEC shall provide Uran, as soon as practicable after the
Execution Date, with any and all information, documentation and assistance,
including historical mining and exploration records, in respect of the Tenements
or impacting on the Tenements that Uran requires to conduct its due diligence on
the Tenements in accordance with clause 1.1.



2.              TENEMENTS

2.1          Current Interest in the Tenements

As at the Execution Date the interests of UEC and Uran in the Tenements will be:

(a)       UEC - 100%; and

(b)       Uran - 0%.

2.2          Representations by UEC

UEC represents and warrants to Uran that, as at the Execution Date and as at the
Effective Date:

(a)      it is the sole registered, legal and beneficial owner of the Tenements
and, subject to (b) below, has good right and title to assign an interest
therein free from any mortgages, claims, caveats, pledges, liens, charges or
other encumbrances (other than land access agreements with ranch owners and the
rights and obligations contained in the memorandum of uranium mining lease
between UEC and John Jaeger; the details of which have been provided to Uran
prior to execution of this Agreement; and payments pursuant to prior agreements)
to Uran as contemplated in this Agreement;

(b)      it may transfer the legal and beneficial interest in the Tenements as
contemplated in this Agreement without obtaining the prior consent of any other
party;

(c)      there is no litigation nor are there any proceedings of any nature
whatsoever concerning the Tenements pending or threatened against it;

(d)      the Tenements have been duly and properly applied for pursuant to
applicable legislation and regulations and all Outgoings due as at the Effective
Date have been paid by Uranium Energy;



--------------------------------------------------------------------------------



e)      the Tenements are in all respects valid, effective and in good standing
and, save and except for permits that are required for exploration and
operations activities, there is no term of the Tenements that is likely to
prevent the exploration or mining of uranium and not liable to forfeiture and
where necessary appropriate exemptions from the expenditure conditions attaching
to the Tenements have been duly obtained;

(f)      it has made no other agreement regarding the Tenements (other than land
access agreements with ranch owners and the memorandum of uranium mining lease
between UEC and John Jaeger) and has the sole and exclusive right to deal
therein, and no person firm or corporation, other than Uran, holds any rights to
explore, prospect or mine any part of the Tenements (other than rights contained
in the land access agreements with ranch owners and the uranium mining lease
between UEC and John Jaeger);

(g)      there are no royalties affecting the Tenements other than the royalty
referred to in the uranium mining lease between UEC and John Jaeger;

(h)      the Tenements have been granted over the entire ground as described in
the respective applications therefore; and

(i)      it has provided Uran with all material notices and any other
information in its possession in respect of claims and reservations in respect
of the Tenements.

2.3          Indemnity

Both Parties agree to indemnify and keep indemnified the other Party in respect
of any loss, damage, expense or cost incurred by the other Party as a result of
a breach by that Party of a representation or warranty contained in this
Agreement.

3.             DEPOSIT

In order to maintain its right to earn a 65% interest in and to the Tenements in
accordance with the terms of this Agreement (herein the "Earn-In Interest"),
within 10 calendar days of the Effective Date Uran must:

(a)      pay UEC a non-refundable payment of US$75,000 (the "Payment") which
does not comprise any of the Exploration Expenditure in clause 4.1(a); and

(b)      issue to UEC (or, in UEC's sole and absolute discretion, to its
nominee) 1,000,000 fully paid ordinary shares in the capital of Uran
(collectively, the "Shares").

(the Payment and the Shares being, collectively, the "Deposit" herein; and it
being acknowledged and agreed that the Deposit will, at all times, remain
non-refundable, notwithstanding the ongoing status of this Agreement, for which
Uran will have no recourse as against UEC or its nominee for any reason.



--------------------------------------------------------------------------------





4.             EARN-IN RIGHT

4.1          Earn-in Requirements and Earn-In Period

(a)      UEC grants Uran an exclusive right to earn the Earn-In Interest in the
Tenements in return for Uran incurring minimum cumulative Exploration
Expenditures on the Tenements and issuing Shares as follows:

(i)      incurring minimum cumulative Exploration Expenditures of not less than
US$1,500,000.00 on any of the mineral interests comprising the Tenements in the
following manner:

(A)       an initial US$100,000.00 of the Exploration Expenditures by the 1st
anniversary date of the Effective Date;

(B)       an additional US$200,000.00 of the Exploration Expenditures by the 2nd
anniversary date of the Effective Date;

(C)       an additional US$300,000.00 of the Exploration Expenditures by the 3rd
anniversary date of the Effective Date;

(D)       an additional US$400,000 of the Exploration Expenditures by the 4th
anniversary date of the Effective Date; and

(E)       the final US$500,000.00 of the Exploration Expenditures together with
the preparation and delivery by Uran to UEC of a Feasibility Study by the 5th
anniversary date of the Effective Date,

with the understanding that, with the prior written approval of UEC, any such
minimum Exploration Expenditures may be satisfied by the cash payment by Uran to
UEC in lieu thereof, and with the further understanding that any year's minimum
Exploration Expenditure requirement above may, in the sole and absolute
discretion of Uran, be either increased or accelerated subject to the ongoing
requirement that not less US$1,500,000.00 in cumulative Exploration Expenditures
must be expended during the Earn-In Period; and

(ii)      issuing an aggregate of 2,250,000 additional fully paid ordinary
shares in the capital of Uran (collectively, the "Additional Shares") to UEC
(or, in UEC's sole and absolute discretion, to its nominee) in the following
manner:

(A)       an initial 750,000 of the Additional Shares on the 1st anniversary
date of the Effective Date;

(B)       an additional 750,000 of the Additional Shares on the 2nd anniversary
date of the Effective Date; and



--------------------------------------------------------------------------------



C)       the final 750,000 of the Additional Shares on the 3rd anniversary date
of the Effective Date,

(collectively, the "Earn-in Requirements").

(b)       Upon request by UEC, Uran must promptly provide written evidence of
its Exploration Expenditures on the Tenements.

(c)       The period in which the Earn-in Requirements must be met begins on the
Effective Date and ends on the date on which Uran has completed minimum
cumulative Exploration Expenditures of not less than US$1,500,000 on the
Tenements, completes a Feasibility Study on the Tenements and issues a total
2,250,000 Additional Shares of Uran to UEC (and all in accordance with the
Earn-In Requirements of clause 4 (a)), or the period of five years (unless
extended) has expired from the Effective Date, whichever occurs first (the
"Earn-in Period").

(d)       Upon the expiry of the Earn-in Period if Uran has completed each of
its Earn-in Requirements, as detailed in clause 4.1(a)(i) and clause 4.1(a)(ii),
Uran will have earned a 65% Earn-in Interest in the Tenements and Uran will
provide notice in writing to UEC that it has satisfied the Earn-in Requirements
within the Earn-in Period.

(e)       Upon satisfying the Earn-in Requirements, UEC agrees to immediately
transfer a 65% Earn-in Interest in the Tenements to Uran. To this end, UEC
agrees that it will provide Uran with a duly executed and registrable transfer
in respect of a 65% interest in the Tenements and such other documents as are
reasonably required by Uran to enable Uran to be registered as the legal and be
the beneficial holder of that 65% Earn-in Interest in and to the Tenements.

(f)       Upon satisfaction of the Earn-in Requirements required under clause
4.1(a), and Uran giving notice to UEC under clause 4.1(d), the joint venture
interests of the Parties in and to the Tenements going forward (each then a
"Joint Venture Interest") will be:

(i)       Uran - 65%; and

(ii)      UEC - 35%.

(g)       Uran may, by giving not less than 30 calendar days' prior written
notice to UEC, withdraw from this Agreement at any time during the Earn-in
Period; provided, however, that Uran has already provided the non-refundable
Deposit to UEC and, provided further, that Uran has spent not less than
US$250,000 in Exploration Expenditures on the Tenements prior to said
termination, in which case Uran shall hold 0% interest in the Tenements and will
have no further obligation to UEC to satisfy the outstanding parts of the then
remaining Earn-in Requirements.



--------------------------------------------------------------------------------



(h)       Upon withdrawal in accordance with the requirements of paragraph (g)
above, Uran will be discharged from all further rights, obligations and
liabilities under this Agreement, save and except for any obligation or
liability which has accrued prior to the date of withdrawal.

(i)       Upon earning a 65% Joint Venture Interest in accordance with clause
4.1, each Party shall contribute to Exploration Expenditures in accordance with
their respective Joint Venture Interests and in accordance with programmes
determined by the Management Committee and the Operator in accordance with
clauses 7 and 8 or suffer dilution in accordance with clause 9. The liability of
the Parties in each case is several in proportion to their respective Joint
Venture Interests and shall not be joint or joint and several.

(j)       During the Earn-in Period Uran (by itself or through its employees and
contractors):

(i)       shall incur the Exploration Expenditures and carry out exploration on
the Tenements in its absolute discretion in compliance with applicable law and
in accordance with good mining practices, maintaining proper books and accounts
and adequate insurance; and

(ii)       shall not be subject to any directions by UEC but shall immediately
provide and advise UEC of any and all material results arising from the
expenditure and results associated with any such Exploration Expenditures.

5.             FORMATION OF JOINT VENTURE

5.1          

As and from the date Uran earns a 65% Joint Venture Interest pursuant to clause
4.1 of this Agreement, Uran and UEC shall, subject to all appropriate and
applicable legal and tax advice, form an unincorporated joint venture on the
commercial terms set out in this Agreement and otherwise on terms and conditions
acceptable to both parties (the "Joint Venture").



5.2          

The property of the Joint Venture will be:



(a)       the area of land the subject of the Tenements;

(b)       all mining information related to the exploration operations, mining
operations and joint venture operations; and

(c)       all mineral concentrate and ore derived from the Tenements.



--------------------------------------------------------------------------------



5.3          

Each Party shall be the beneficial owner as tenant in common of an undivided
share of the Joint Venture Tenements in proportion to their Joint Venture
Interest.



5.4          

Each Party shall be entitled to take in kind and separately dispose of, in
proportion to their Joint Venture Interest, all minerals produced by the Joint
Venture.



6.             MAINTENANCE AND ADMINISTRATION OF THE JOINT VENTURE

The Parties agree that:

(a)       from the Effective Date until Uran terminates or withdraws from this
Agreement (whichever is the earlier):

(i)       UEC will provide all necessary assistance to Uran in respect of
lodging all reports and other communications required under applicable
legislation and regulations in order to keep the Tenements in good standing;

(ii)      Uran shall be responsible for paying all Outgoings, meeting all
expenditures and, subject to 6(a)(i) above, doing all such other things as may
be necessary to keep the Tenements in good standing in accordance with any
applicable laws;

(b)       during the term of the Joint Venture, the Operator of the Joint
Venture will be responsible, subject to clause 7 below, for all the matters
described in clauses 6(a)(i) and (ii) above;

(c)       each Party will consult, in advance of mineral exploration and
operations activities on the Tenements, with the other Party on all material
aspects of such exploration and operations activities in respect of the
Tenements;

(d)       each Party must protect:

(i)       confidential information relating to the Tenements and other assets of
the Joint Venture; and

(ii)      other confidential information disclosed to it by the other Party from
disclosure to third parties, subject to the usual industry exceptions (such as
where the information is publicly available, where disclosure is required by law
and disclosures to prospective financiers and buyers);

(e)       confidentiality obligations terminate on the earlier of:

(i)       the date of execution of the definitive agreement, if any,
contemplated in clause 12 below (which will contain its own, more detailed,
confidentiality provisions); or

(ii)      one year after the termination of this Agreement in accordance with
its terms; and

--------------------------------------------------------------------------------

(f)       without limiting the provisions of clauses 6(c) or 6(d) above, to the
extent practical, each Party will provide the other Party a draft copy of any
material to be disseminated into the public domain which relates to the Joint
Venture so that the other Party may make any amendments if required and arrange
its own public disclosures. Such other Party shall review and provide its
comments on any draft material to be disseminated to the public domain as
expeditiously as possible and in consideration of the disseminating Party's
continuous disclosure obligations under applicable securities laws and public
stock exchange rules.

7.             OPERATIONS COMMITTEE

7.1          Formation

As soon as practicable after Uran has earned a Joint Venture Interest pursuant
to clause 4.1, the Parties will form and thereafter maintain a management
committee (the "Management Committee") which shall meet not less than once in
each quarter and more often if so required by the Operator. Management Committee
meetings will be held in at a mutually convenient time and place and may be held
by video or telephone conference at the discretion of the Parties.

7.2          Representatives

Each Party will be entitled, by written notice to the other Party, to appoint
two representatives (and one alternate representative) as members of the
Management Committee and to remove any person(s) so appointed and to appoint
another person(s) in his or her place. Each party will be entitled to have
further consultants and technical personnel present at the meetings of the
Management Committee, but those persons will not be entitled to vote.

7.3          Powers

The Management Committee may review and give directions to the Operator as to
Joint Venture operations and will consider and approve (subject to modification
or otherwise) the nature and content of programmes and budgets relating to Joint
Venture operations proposed by the Operator.

7.4          Voting

(a)       The voting power of each Party at meetings of the Management Committee
shall be in proportion to the Joint Venture Interest of that Party at the date
of the meeting.

(b)       Subject to clause 7.5, all decisions of the Management Committee shall
be made by a majority of votes of the Joint Venture Interests of the Parties as
they may be from time to time.



--------------------------------------------------------------------------------



7.5          Special Resolutions

Management Committee decision-making is to ordinarily be on the basis of a
majority Joint Venture Interest vote, however, a special resolution of 75% of
the Joint Venture Interests will be required for decisions relating to the
following:

(a)       any expenditure or commitment to expenditure (whether capital or
operating) by an amount in excess of 10% of the total expenditure provided for
in an approved budget;

(b)       the incurring of a debt on behalf of the Parties as obligors to any
Party or an Affiliate of a Party in any amount or to any other person in an
amount in excess of $50,000.00 outstanding at any one time (otherwise than under
an approved budget);

(c)       the giving jointly by the Parties of any guarantee (whether direct or
indirect) to secure the obligation of any person arising under the Agreement or
otherwise in relation to Tenements;

(d)       the institution, defence, compromise or settlement of any court or
arbitral proceedings involving the Joint Venture involving an amount in excess
of $50,000.00;

(e)       the compromise or settlement of any insurance claim involving an
amount in excess of $50,000.00;

(f)       any matter going to the fundamental operation of the Joint Venture or
the relationship between the Parties including any decision that the Joint
Venture be conducted by a joint venture company ("Joint Venture Company");

(g)       where the Joint Venture is conducted by a Joint Venture Company, the
appointment and removal of the senior officers of the Joint Venture Company
including the chief executive officer, chief financial officer, chief operations
officer and any resident or mine manager;

(h)       except as expressly provided otherwise in the Agreement, any decision
to commence or prepare a feasibility study;

(i)       any decision to establish mining operations;

(j)       any decision to suspend or defer Joint Venture activities or place any
mining operation on a care and maintenance basis or to commence or recommence
operations at a mining operation;

(k)       any decision to abandon or surrender, or any amendment to or waiver in
respect of, any mineral claims which are comprised in the Tenements;

(l)       irrespective of whether expressly contemplated in an approved program
or approved budget, approval of the sale or disposal of any property of the
Joint Venture having a market value in excess of $1,000,000.00;



--------------------------------------------------------------------------------



(m)       irrespective of whether expressly contemplated in an approved program
or approved budget, approval of any purchase of any item of property (whether
real or personal, tangible or intangible), having a value in excess of
$1,000,000.00;

(n)       if applicable, the review and approval of annual ore reserve estimates
prepared by the Operator, as appropriate for the purpose of National Instrument
43-101;

(o)       any decision to terminate, remove, appoint or replace an Operator or
to enforce any of the provisions of the Agreement against the Operator;

(p)       the making of a contract between the Parties as joint venturers and a
Party or an Affiliate of a Party;

(q)       a change to the accounting procedure for the time being of the Joint
Venture including the appointment and removal of auditors; and

(r)       the Operator's fee.



8.             OPERATOR

8.1          

Upon formation of the Joint Venture, Uran will be the Operator of the Joint
Venture (the "Operator").



8.2          

The Operator will (by itself or through its employees, agents or contractors)
have the conduct of all the operations of the Joint Venture on behalf of the
Parties, subject at all times to the directions of the Management Committee
established under clause 7.1 and for this purpose shall have possession and
control of the Joint Venture property.



8.3          

The Operator shall conduct Joint Venture operations in accordance with
programmes and budgets and decisions made by the Management Committee.



8.4          

The Operator shall, among other usual and standard obligations, keep the
Tenements in good standing and free of Encumbrances, comply with applicable law,
maintain proper books and accounts and adequate insurance, and conduct Joint
Venture operations in accordance with accepted mining and exploration methods
and practices.



8.5

          The Operator will promptly provide timely technical reports including
Exploration Expenditures to each of the Parties and keep the Parties immediately
informed of any material results as soon as they are available.



9.             DILUTION

9.1          

After Uran has earned a Joint Venture Interest under clause 4.1 of this
Agreement by completion of the Earn-In Requirements, each Party is obliged to
contribute to Exploration Expenditures pro rata in proportion to its Joint
Venture Interest. Subject to clauses 9.2 and 9.3, if a Party (the "Diluting
Party") fails to duly make a contribution to Exploration Expenditure pursuant to
a call made by the Operator that it is obliged to make, then the Joint Venture
Interest of that Party in the Joint Venture shall dilute as follows (and the
Joint Venture Interest of the other Party shall increase accordingly):





--------------------------------------------------------------------------------



[image671.gif]

Where:

I     

=  is the new percentage Joint Venture Interest of the Diluting Party;



A    

=  is the total Joint Venture expenditure incurred or deemed to have been
           incurred by the Diluting Party as at the date of the calculation; and



B    

=  the total Joint Venture expenditure incurred or deemed to have been incurred
           by all Parties as at the date of the calculation.



For the purposes of this calculation, at the time of Uran earning a Joint
Venture Interest in accordance with clause 4.1, the Parties deemed Joint Venture
expenditures will be as follows:

(a)       Uran - US$1,575,000; and

(b)       Uranium Energy - US$848,000

9.2          

If a contribution to Exploration Expenditures pursuant to a call made by the
Operator is required to be made pursuant to this Agreement, then the Operator
must issue a notice to each Party (the "Cash Call Notice") for each applicable
calendar month. Any Cash Call Notice must not be issued more than 20 Business
Days but not less than 10 Business Days in advance of the calendar month to
which the Cash Call Notice relates.



9.3          

All contributions to Exploration Expenditures required to be made by a Party
under this Agreement must be made by that Party paying to the Operator, on or
before the first day of the month to which the Cash Call Notice relates, the
amount stated in the Cash Call Notice as being the amount due to be contributed
by that Party.



10.           INFORMATION AND DATA

(a)       As soon as practicable after the Execution Date of this Agreement, UEC
will provide to Uran all technical information and data it has regarding the
Tenements.

(b)       Uran shall deliver to UEC a report on the nature and results of any
Exploration Expenditure carried out on the Tenements (including copies of all
relevant geological, geochemical and geophysical data) within 30 calendar days
of the completion of each three month period during the Earn-in Period. Uran
will, without delay, notify UEC of any material exploration results on the
Tenements.

--------------------------------------------------------------------------------

11.           RELATIONSHIP BETWEEN THE PARTIES

The relationship of the Parties is that of joint venturers and nothing contained
in this Agreement constitutes either of them as agent or partner of the other,
or creates any agency or partnership for any purpose whatsoever.

12.           FORMAL AGREEMENT

The Parties agree that they will negotiate in good faith and use best efforts to
execute a detailed and definitive option and joint venture agreement on terms
customary in the industry (including a dispute resolution clause, first right of
refusal clause, dilution clause, force majeure rights and clauses that are
usually contained in such joint venture agreements) embodying the terms and
conditions contained in this Agreement as soon as practicable upon Uran
completing an Accepted Due Diligence review of the Tenements. In the meantime
this Agreement is intended to be legally binding on the Parties until it is
replaced by the detailed definitive option and joint venture agreements or
otherwise terminated.

13.           CAVEATS

Either Party may register this Agreement as a dealing in respect of the
Tenements and may lodge any caveats or other notices that it thinks fit to
protect its interest under this Agreement, and each Party agrees that, during
the continuance of this Agreement, it will not take any steps to remove those
caveats.

14.           ASSIGNMENT AND RIGHT OF FIRST REFUSAL

14.1        

Each Party may at any time assign part or all of its Joint Venture Interest to
an Affiliate of that Party as long as the Affiliate enters into an agreement
with the remaining Party on terms to its satisfaction including terms by which:



(a)       it agrees to be bound by the Agreement; and

(b)       if an Affiliate to which a Party has assigned the whole or any part of
its Joint Venture Interest ceases to be an Affiliate of the assigning Party it
must immediately re-transfer that Joint Venture Interest to the assigning Party.

14.2        

Except for an assignment and transfer under clause 14.1 above, each Party will
have a right of first refusal in respect of any sale or assignment by the other
Party of its Joint Venture Interest.



14.3        

No assignment in whole or in part of a Joint Venture Interest to a third person
(including an Affiliate) will be effective unless and until:



(a)       the assignee agrees with the other Party (in form and terms
satisfactory to that Party) to assume and perform the duties, liabilities, terms
and conditions by the Agreement binding on the assigning Party in relation to
the Joint Venture Interest being assigned; and



--------------------------------------------------------------------------------



(b)       the assignee secures any and all necessary approvals of any applicable
governmental authority to that assignment.

14.4        

For the avoidance of doubt, the Parties acknowledge and agree that the rights
and obligations of Uran in this Agreement may be assumed by a wholly-owned
subsidiary of Uran whether currently in existence or incorporated after the
Effective Date and the assumption of those rights and obligations by that wholly
owned subsidiary does not constitute an Affiliate for the purposes of clause
14.1.



15.           TERMINATION

A Party is not entitled to terminate this Agreement for non-performance by the
other Party without first giving the Party in default a written notice at the
address of such Party in default, as indicated in this Agreement, specifying the
default. To enable a termination, the notice shall require that the default be
remedied within 21 calendar days of the delivery of the notice to the Party in
default and the Party in default must then fail to remedy the default within
that 21 day period.

16.           FORCE MAJUERE

16.1        

Subject to clause 16.4, a Party will not be liable for any delay or failure to
perform any of its obligations under the Agreement (other than an obligation to
pay money or issue shares) if as soon as possible after the beginning of the
Force Majeure affecting the ability of the Party to perform any of its
obligations under the Agreement, it gives a notice to the other Party that
complies with clause 16.2.



16.2        

A notice given under clause 16.1 must:



(a)       specify the obligations the Party cannot perform;

(b)       fully describe the Force Majeure;

(c)       estimate the time during which the Force Majeure will continue; and

(d)       specify the measures proposed to be adopted to remedy or abate the
Force Majeure.

16.3        

The Party that is prevented from carrying out its obligations under the
Agreement as a result of Force Majeure must:



(a)       remedy the Force Majeure to the extent reasonably practicable and
resume performance of its obligations as soon as reasonably possible; and

(b)       take all action reasonably practicable (but without any obligation to
make any monetary payment) to mitigate any Liability suffered by the other Party
as a result of its failure to carry out its obligations under the Agreement.

Despite the foregoing, nothing in this clause 16.3 will require the Party that
is prevented from performing its obligations under the Agreement as a result of
Force Majeure to resolve or compromise any labour dispute or to question or to
test the validity of any law, rule, regulation or order of any governmental
authority or to perform its obligations under the Agreement if Force Majeure
renders performance impossible.



--------------------------------------------------------------------------------



16.4        

Any time period provided for in the Agreement will be extended by a period
equivalent to the period of delay resulting from Force Majeure, but if Force
Majeure continues for more than three months, then either Party may at any time
thereafter by notice in writing to the other Party terminate the Agreement.



16.5        

If a Party terminates the Agreement under clause 16.4, then:



(a)       each Party will be released from further performance of their
obligations under the Agreement; and

(b)       the termination will not release or discharge either Party from any
Liability that arose or accrued prior to the date of termination of the
Agreement.

17.           DISPUTE RESOLUTION

17.1        Disputes

(a)       In the event of any dispute, question or difference of opinion between
the Parties concerning or arising out of or under the Agreement (the "Dispute"),
a Party may give to the other Party a notice (the "Dispute Notice") specifying
the Dispute and requiring its resolution under this clause 17. the making of a
contract between the Parties as joint venturers and a Party or an Affiliate of a
Party;

(b)       Subject to (a), all Disputes must be resolved in accordance with the
provisions of this clause 17.

17.2        Dispute Representatives to seek resolution

(a)       If the Dispute is not resolved within seven calendar days after a
Dispute Notice is given to the other Party, each Party must nominate 1
representative from its senior management to resolve the Dispute (each, a
"Dispute Representative"), who must negotiate in good faith using their
respective commercially reasonable efforts to attain a resolution of the
Dispute.

(b)       If the Dispute is not resolved within 14 days of the Dispute being
referred to the respective Dispute Representatives, then a Party may, subject to
clause 17.6, submit the Dispute to arbitration in accordance with clause 17.3.

17.3        Arbitration

All Disputes which have not been resolved under clause 17.2 must, subject to
clauses 17.6 and 17.7, be finally resolved by arbitration conducted under the
Rules of Arbitration of the International Chamber of Commerce ("ICC Rules") and:

--------------------------------------------------------------------------------

(a)       unless the Parties agree otherwise, the number of arbitrators will be
3 and will be appointed by the President of the ICC (or its nominee);

(b)       each arbitrator must be independent of the Parties with expertise in
the subject matter of the Dispute;

(c)       the place of arbitration will be Vancouver, British Columbia;

(d)       the language of the arbitration will be English;

(e)       the level of discovery will be determined by reference to
proportionality (that is, what is reasonable having regard to the nature and
size of the Dispute);

(f)       any award or determination of the arbitration panel will be final and
binding on the Parties and there will be no appeal on any ground, including, for
greater certainty, any appeal on a question of law, a question of fact, or a
question of mixed fact and law;

(g)       the arbitration panel may apportion the costs of the arbitration,
including the reasonable fees and disbursements of the Parties, between or among
the Parties in such manner as the arbitrators consider reasonable;

(h)       the arbitration panel will be bound by the provisions of the
Agreement, which will prevail in case of conflict (of interpretation or
otherwise) between the Agreement and the ICC Rules; and

(i)       all matters relating to the arbitration must be kept confidential to
the maximum extent permitted by law and no individual will be appointed as an
arbitrator unless that individual agrees in writing to be bound by this
clause 17.3.

17.4        Enforcement

The award rendered by an arbitrator may be enforced by judgment of any court
having jurisdiction or an application may be made to such court for acceptance
of the award and an order of enforcement, as the case may be.

17.5        Performance of obligations during Dispute

During the existence of any Dispute, the Parties will continue to perform all of
their obligations under the Agreement without prejudice to their position in
respect of such Dispute, unless the Parties otherwise agree.

17.6        Urgent interlocutory relief

The Parties may not commence legal proceedings in any court except for urgent
interlocutory relief or to enforce an arbitration award.

--------------------------------------------------------------------------------

17.7        Expert Determination

If:

(a)       there is any Dispute as to the application of any industry or
technical standard or any rules, practices or customs of any trade or
profession; or

(b)       whenever during the term of the Agreement the Parties agree that a
Dispute must be resolved by an Expert,

then the Dispute must be referred to an Expert for determination and clause 17.8
will apply in place of clause 17.8.

17.8        Appointment of Expert

(a)       The procedure for the appointment of an Expert will be as follows:

(i)       the Party wishing the appointment to be made must give notice in
writing to that effect to the other Party and give details of the Dispute which
it proposes be resolved by the Expert;

(ii)      if the matter to be referred to the Expert is not resolved by the
Parties within 14 calendar days from the date of the notice referred to in
clause 17.8(a)(i), then the Parties must meet and endeavour to agree upon a
single Expert (who must be independent of the Parties and have qualifications
and experience appropriate to the subject matter of the Dispute) to whom the
Dispute will be referred for determination; and

(iii)     if within 30 calendar days of the notice referred to in clause
17.8(a)(i) the Parties fail to agree upon the appointment of a single Expert,
then the Parties must request the then President of the ICC to appoint the
Expert. If the then President of the ICC does not appoint the Expert within 10
calendar days of receiving the Parties' request, then the Expert will be
designated by a Judge of the British Columbia Supreme Court.

(b)       The Expert will be instructed to:

(i)       determine the Dispute within the shortest practicable time; and

(ii)      deliver a report stating its opinion with respect to the matters in
dispute setting out the reasons for the decision.

(c)       The Expert must determine the procedures for the conduct of the
process in order to resolve the Dispute and must provide each Party with a fair
opportunity to make submissions in relation to the Dispute.

(d)       Any determination of the Dispute by the Expert must be made as an
expert and not as an arbitrator and the determination of the Expert will be
final and binding on the Parties without appeal so far as the law allows except
in the case of manifest error or where a Party has not been provided with a fair
opportunity to make submissions in relation to the Dispute.

(e)       Each Party must bear its own costs of and incidental to any
proceedings under this clause 17.8. The costs of the Expert must be borne by the
Parties in equal shares.





--------------------------------------------------------------------------------



18.           Miscellaneous

18.1        

Each Party shall sign, execute and perform all deeds, acts, documents and things
as may reasonably be required by the other Party to effectively carry out and
give effect to the terms and intentions of this Agreement.



18.2        

Each Party shall be liable for their own costs relating to the preparation,
negotiation and execution of this Agreement and any document executed under it.



18.3        

No modification or alteration of the terms of this Agreement shall be binding
unless made in writing dated subsequent to the Execution Date of this Agreement
and duly executed by the Parties.



18.4        

If any provision of this Agreement is invalid and not enforceable in accordance
with its terms, all other provisions which are self sustaining and separately
enforceable without regard to the invalid provision shall be and continue to be,
valid and forceful in accordance with their terms.



18.5        

This Agreement may be executed in any number of counterparts (including by
facsimile or electronic transmission) each of which shall be deemed for all
purposes to be an original and all such counterparts taken together shall be
deemed to constitute one and the same instrument.



18.6        

This Agreement shall be governed by and construed in accordance with the law
from time to time applicable in the United States of America and, subject to
clause 17, the Parties agree to submit to the non-exclusive jurisdiction of the
courts of the State of Texas.



18.7        

A reference to dollars or currency is a reference to US dollars.



19.           DEFINITIONS

Administration Costs

means administrative overheads, duties and expenses provided that only
administrative overheads, duties and expenses incurred by Uran or the Operator
(as the case may be).



Affiliate

means, in respect of a Party, a body corporate with which that Party is
affiliated where:



(a)       one body corporate is affiliated with another body corporate if one of
them is the subsidiary of the other or both are subsidiaries of the same body
corporate or each of them is controlled by the same person; and

(b)       if two bodies corporate are affiliated with the same body corporate at
the same time, they are deemed to be affiliated with each other.

Business Day

means any day of the calendar week other than a Saturday, Sunday or a public or
statutory holiday in the place where an act is to be performed or a payment is
to be made.





--------------------------------------------------------------------------------



Effective Date

means the date Uran provides notice to Uranium Energy in accordance with clause
1.1 of this Agreement that it is satisfied with its Accepted Due Diligence
investigations in the Joint Venture Tenements.



Encumbrance

means, other than as permitted under clause 13, any mortgage, charge, pledge,
hypothecation, security interest, assignment, lien (statutory or otherwise),
charge, title retention agreement or arrangement, royalty, restrictive covenant
or other encumbrance of any nature or any agreement to give or create any of the
foregoing;



Expert

means an expert appointed under and acting pursuant to clause 17.8.



Diluting Party

means the Party referred to in clause 9.



Exploration Expenditure

means all costs, expenses and liabilities incurred in connection with the
activities of exploration, development and mining of the Joint Venture Tenements
for minerals, accounted for in accordance with Australian Accounting Standards
including (without limitation) Administration Costs and Outgoings relating to or
in connection with the Joint Venture Tenements.



Feasibility Study

means a detailed study or studies into the establishment of a mine or mines in
whole or in part on the Tenements sufficient to allow a decision to be made as
to whether an economically viable commercial mining operation should be carried
out in the whole or in part of the Tenements. Any feasibility study shall be in
detailed and comprehensive form that may be submitted to a reputable lending
institution and acceptable to it for the purposes of raising capital sufficient
to establish and bring into production an economically commercial mining
operation, either on the Tenements alone or in conjunction with other mining
tenements.



Force Majeure

means, other than as a consequence of the negligence or default of a Party, an
event or cause which is beyond the control of the Party claiming force majeure,
not able to be overcome by the exercise of reasonable care, proper precautions
and the consideration of reasonable alternatives with the intention of avoiding
the effects of the force majeure by that Party, and which could not have been
reasonably foreseen, and includes (subject to satisfying the requirements of the
foregoing):



(a)       an act of God (other than adverse weather);

(b)       cyclones, fire, flood;

(c)       acts of war, acts of public enemies, terrorist acts, riots or civil
commotions;

(d)       strikes, lockouts or other industrial disturbances;

(e)       laws, rules and regulations or orders of any governmental authority
enacted or made after the Effective Date that cause activities at the Tenements
to cease;



--------------------------------------------------------------------------------



(f)       protests, demonstrations or other events by environmental lobbyists,
NGOs or local community groups that cause activities at the Tenements to cease,

but does not include:

(g)       economic hardship, or for lack of money, credit or markets or
inability to pay any sum of money;

(h)       changes in the condition, availability, cost or market price (or any
combination of the foregoing) of any good, product, metal, consumable or service
used or consumed by a Party; or

(i)       delays in the performance of the obligations of a Party or its
personnel unless that delay is itself caused by Force Majeure or by the default
or negligence of the other Party or its personnel;



Operator

means Uran, as appointed pursuant to clause 8.1



Outgoings

means all rents, rates, survey fees and other fees and charges relating to or in
connection with the Tenements.



Quarter

means a calendar quarter ending 31 March, 30 June, 30 September and 31 December
in each year.





--------------------------------------------------------------------------------





If Uranium Energy Corp. agrees to the above terms and conditions could you
please sign the execution paragraph set out below and return this Agreement to
Uran's registered office.

Yours faithfully

"Catherine Hobbs"

CATHERINE HOBBS

Director
Uran LIMITED



 

 

 

 

By execution of this Agreement, Uranium Energy Corp. acknowledges and agrees to
the terms and conditions set out above.



"Amir Adnani"


Director
Uranium Energy Corp.




Dated this 14th day of January, 2009



 



--------------------------------------------------------------------------------





 

SCHEDULE 1

 

Tenements

The Grants Ridge Uranium Project is located in the New Mexico, USA, comprised in
Uranium Energy Corp.'s leases (and any applications) within Sections 4 and 9 of
T12N R9W, as well as all of Uranium Energy Corp.'s leases adjacent to and around
the F33 Mine in T11N and T12N R9W covering an area of about 4,200 acres and is
more particularly described below.



Township

BLM Number

Claim Name

T11N R9W Section 3
17 Claims

NMMC175452

DD 4

 

NMMC175457

DD 53

 

NMMC175564

DD 1

 

NMMC175565

DD 2

 

NMMC175566

DD 3

 

NMMC175567

DD 14

 

NMMC175568

DD 15

 

NMMC175569

DD 16

 

NMMC175570

DD 17

 

NMMC175571

DD 27

 

NMMC175572

DD 28

 

NMMC175573

DD 29

 

NMMC175574

DD 30

 

NMMC175575

DD 40

 

NMMC175576

DD 41

 

NMMC175577

DD 42

 

NMMC175578

DD 43

T11N R9W Section 4
36 Claims

NMMC175453

DD 5

 

NMMC175454

DD 6

 

NMMC175455

DD 7

 

NMMC175456

DD 8

 

NMMC175484

DD 18

 

NMMC175585

DD 19

 

NMMC175586

DD 20

 

NMMC175587

DD 21

 

NMMC175593

DD 31

 

NMMC175594

DD 32

 

NMMC175595

DD 33

 

NMMC175596

DD 34

 

NMMC175602

DD 44

 

NMMC175603

DD 45

 

NMMC175604

DD 46

 

NMMC175605

DD47

 

NMMC176502

DD190



--------------------------------------------------------------------------------





 

Township

BLM Number

Claim Name

 

NMMC176503

DD 191

 

NMMC176504

DD 192

 

NMMC176505

DD 193

 

NMMC176506

DD 194

 

NMMC176507

DD 195

 

NMMC176508

DD 196

 

NMMC176509

DD 197

 

NMMC176510

DD 198

 

NMMC176511

DD 199

 

NMMC176512

DD 200

 

NMMC176513

DD 201

 

NMMC176514

DD 202

 

NMMC176515

DD 203

 

NMMC176516

DD 204

 

NMMC176517

DD 205

 

NMMC176518

DD 206

 

NMMC176519

DD 207

 

NMMC176520

DD 208

 

NMMC176521

DD 209

T11N R9W Section 8
36 Claims

NMMC175825

DD 154

 

NMMC175826

DD 155

 

NMMC175827

DD 156

 

NMMC175828

DD 157

 

NMMC175829

DD 158

 

NMMC175830

DD 159

 

NMMC175831

DD 160

 

NMMC175832

DD 161

 

NMMC175833

DD 162

 

NMMC175834

DD 163

 

NMMC175835

DD 164

 

NMMC175836

DD 165

 

NMMC175837

DD 166

 

NMMC175838

DD 167

 

NMMC175839

DD 168

 

NMMC175840

DD 169

 

NMMC175841

DD 170

 

NMMC175842

DD 171

 

NMMC175843

DD 172

 

NMMC175844

DD 173

 

NMMC175845

DD 174

 

NMMC175846

DD 175

 

NMMC175847

DD 176

 

NMMC175848

DD 177

 

NMMC175849

DD 178

 

NMMC175850

DD 179

 

NMMC175851

DD 180



--------------------------------------------------------------------------------





 

Township

BLM Number

Claim Name

 

NMMC175852

DD 181

 

NMMC175853

DD 182

 

NMMC175854

DD 183

 

NMMC175855

DD 184

 

NMMC175856

DD 185

 

NMMC175857

DD 186

 

NMMC175858

DD 187

 

NMMC175859

DD 188

 

NMMC175860

DD 189

T11N R9W Section 10
4 Claims All Duplicate


NMMC175575


DD 40

 

NMMC175576

DD 41

 

NMMC175577

DD 42

 

NMMC175578

DD 43

T12N R9W Section 22
12 Claims


NMMC175670


DD 135

 

NMMC175671

DD 136

 

NMMC175672

DD 137

 

NMMC175673

DD 138

 

NMMC175674

DD 139

 

NMMC175675

DD 140

 

NMMC175676

DD 141

 

NMMC175677

DD 142

 

NMMC175678

DD 143

 

NMMC175679

DD 144

 

NMMC175680

DD 145

 

NMMC175681

DD 146

T12N R9W Section 26
21 Claims


NMMC175534


DD 96

 

NMMC175535

DD 97

 

NMMC175536

DD 98

 

NMMC175537

DD 99

 

NMMC175538

DD 100

 

NMMC175539

DD 101

 

NMMC175540

DD 102

 

NMMC175542

DD 107

 

NMMC175543

DD 108

 

NMMC175544

DD 109

 

NMMC175545

DD 110

 

NMMC175546

DD 111

 

NMMC175547

DD 112

 

NMMC175548

DD 113

 

NMMC175553

DD 118

 

NMMC175554

DD 119

 

NMMC175555

DD 120

 

NMMC175556

DD 121

 

NMMC175557

DD 122



--------------------------------------------------------------------------------





 

Township

BLM Number

Claim Name

 

NMMC175558

DD 123

 

NMMC175559

DD 124

T12N R9W Section 27
26 Claims 6 Duplicate


NMMC175526


DD 72

 

NMMC175527

DD 73

 

NMMC175528

DD 74

 

NMMC175529

DD 75

 

NMMC175530

DD 76

 

NMMC175531

DD 77

 

NMMC175532

DD 78

 

NMMC175533

DD 79

 

NMMC175658

DD 88

 

NMMC175659

DD 89

 

NMMC175660

DD 90

 

NMMC175661

DD 91

 

NMMC175662

DD 92

 

NMMC175663

DD 93

 

NMMC175664

DD 94

 

NMMC175665

DD 95

 

NMMC175666

DD 131

 

NMMC175667

DD 132

 

NMMC175668

DD 133

 

NMMC175669

DD 134

 

NMMC175670

DD 135

 

NMMC175671

DD 136

 

NMMC175672

DD 137

 

NMMC175673

DD 138

 

NMMC175674

DD 139

 

NMMC175675

DD 140

T12N R9W Section 34
20 Claims 2 Duplicate


NMMC 175457


DD 53

 

NMMC 175458

DD 54

 

NMMC 175459

DD 55

 

NMMC 175460

DD 56

 

NMMC 175461

DD 57

 

NMMC 175462

DD 63

 

NMMC 175463

DD 64

 

NMMC 175464

DD 65

 

NMMC 175465

DD 66

 

NMMC 175466

DD 68

 

NMMC 175467

DD 69

 

NMMC 175468

DD 70

 

NMMC 175525

DD 71

 

NMMC 175526

DD 72

 

NMMC 175611

DD 61

 

NMMC 175612

DD 62

 

NMMC 175655

DD 58



--------------------------------------------------------------------------------





 

Township

BLM Number

Claim Name

 

NMMC 175656

DD 59

 

NMMC 175657

DD 60

 

NMMC 176218

DD 67

T12N RSW Section 35
15 Claims 3 Duplicate


NMMC175469


DD 104

 

NMMC175470

DD 105

 

NMMC175471

DD 106

 

NMMC175540

DD 102

 

NMMC175541

DD 103

 

NMMC175548

DD 113

 

NMMC175549

DD 114

 

NMMC175550

DD 115

 

NMMC175551

DD 116

 

NMMC175552

DD 117

 

NMMC175559

DD 124

 

NMMC175560

DD 125

 

NMMC175561

DD 126

 

NMMC175562

DD 127

 

NMMC175563

DD 128

T12N RSW Section 4
36 Claims


NMMC180070


Coon #1

 

NMMC180071

Coon #2

 

NMMC180072

Coon #3

 

NMMC180073

Coon #4

 

NMMC180074

Coon #5

 

NMMC180075

Coon #6

 

NMMC180076

Coon #7

 

NMMC180077

Coon #8

 

NMMC180078

Coon #9

 

NMMC180079

Coon #10

 

NMMC180080

Coon #11

 

NMMC180081

Coon #12

 

NMMC180082

Coon #13

 

NMMC180083

Coon #14

 

NMMC180084

Coon #15

 

NMMC180085

Coon #16

 

NMMC180086

Coon #17

 

NMMC180087

Coon #18

 

NMMC180088

Coon #19

 

NMMC180089

Coon #20

 

NMMC180090

Coon #21

 

NMMC180091

Coon #22

 

NMMC180092

Coon #23

 

NMMC180093

Coon #24

 

NMMC180094

Coon #25

 

NMMC180095

Coon #26

 

NMMC180096

Coon #27



--------------------------------------------------------------------------------





 

Township

BLM Number

Claim Name

 

NMMC180097

Coon #28

 

NMMC180098

Coon #29

 

NMMC180099

Coon #30

 

NMMC180100

Coon #31

 

NMMC180101

Coon #32

 

NMMC180102

Coon #33

 

NMMC180103

Coon #34

 

NMMC180104

Coon #35

 

NMMC180105

Coon #36

T13N R10W Section 14
16 Claims


NMMC185422


Rick #1

 

NMMC185423

Rick #2

 

NMMC185424

Rick #3

 

NMMC185425

Rick #4

 

NMMC185426

Rick #5

 

NMMC185427

Rick #6

 

NMMC185428

Rick #7

 

NMMC185429

Rick #8

 

NMMC185430

Rick #9

 

NMMC185431

Rick #10

 

NMMC185432

Rick #11

 

NMMC185433

Rick #12

 

NMMC185434

Rick #13

 

NMMC185435

Rick #14

 

NMMC185436

Rick #15

 

NMMC185437

Rick #16

T13N R10W Section 24
28 Claims


NMMC185438


Rick #17

 

NMMC185439

Rick #18

 

NMMC185440

Rick #19

 

NMMC185441

Rick #20

 

NMMC185442

Rick #21

 

NMMC185443

Rick #22

 

NMMC185444

Rick #23

 

NMMC185445

Rick #24

 

NMMC185446

Rick #25

 

NMMC185447

Rick #26

 

NMMC185448

Rick #27

 

NMMC185449

Rick #28

 

NMMC185450

Rick #29

 

NMMC185451

Rick #30

 

NMMC185452

Rick #31

 

NMMC185453

Rick #32

 

NMMC185454

Rick #33

 

NMMC185455

Rick #34

 

NMMC185456

Rick #35

 

NMMC185457

Rick #36



--------------------------------------------------------------------------------





 

Township

BLM Number

Claim Name

 

NMMC185458

Rick #37

 

NMMC185459

Rick #38

 

NMMC185460

Rick #39

 

NMMC185461

Rick #40

 

NMMC185462

Rick #41

 

NMMC185463

Rick #42

 

NMMC185464

Rick #43

 

NMMC185465

Rick #44

T13N R9W Section 30
18 Claims


NMMC185466


Rick #45

 

NMMC185467

Rick #46

 

NMMC185468

Rick #47

 

NMMC185469

Rick #48

 

NMMC185470

Rick #49

 

NMMC185471

Rick #50

 

NMMC185472

Rick #51

 

NMMC185473

Rick #52

 

NMMC185474

Rick #53

 

NMMC185475

Rick #54

 

NMMC185476

Rick #55

 

NMMC185477

Rick #56

 

NMMC185478

Rick #57

 

NMMC185479

Rick #58

 

NMMC185480

Rick #59

 

NMMC185481

Rick #60

 

NMMC185482

Rick #61

 

NMMC185483

Rick #62

Private Leased Land
T12N R9W Section 9

320 acres - Paid in full until 1.7.2013

 



 